—In a matrimonial action in which the parties were divorced by a judgment dated June 26, 1987, the plaintiff appeals from an order of the Supreme Court, Queens County (Posner, J.), dated August 28, 1995, which denied his motion, inter alia, to amend the judgment.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiff has failed to come forward with evidence that the language of the judgment of divorce, which was drafted by his own attorney, requires amendment. Rosenblatt, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.